Case 2:21-cr-00134-RJB Document 1-1 Filed 08/11/21 Page 1of1

DEFENDANT STATUS SHEET

(One for each defendant)

I. CASE STATUS
Name of Defendant: Michael John Scott
Has defendant had initial appearance in this case? [| Yes No

MJ CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:

[| Continue Conditions of Release

Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

Til. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:

Letter to Defense Counsel for Appearance on August 19, 2021 at 9 am

Defense Attorney’s Name and address: Ken Therrien

The estimated triaitime is 4 days.
(Revised March 2018)
